DETAILED ACTION
The Amendment filed October 13th, 2021 has been entered and fully considered. Claims 1-6, 8-13, 15-19 and 21-23 are pending in this application. Claims 1, 9 and 15 are currently amended and claims 21-23 are newly added. Claims 7, 14 and 20 are cancelled. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13th, 2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al., (hereinafter ‘Gross’, U.S. PGPub. No. 2014/0058294) in view of in view of Heimdal et al., (hereinafter ‘Heimdal’, U.S. PGPub. No. 2010/0249591) and further in view of Pesach et al., (hereinafter ‘Pesach’, WO 2004/000148) and Keidar et al., (hereinafter ‘Keidar’, U.S. Pat. 7,306,593). 
Regarding claims 1 and 2, Gross discloses a method for assessing effects of ablation therapy on tissue in a body comprising: a) acquiring ultrasound images of a region of interest ([0335], ultrasound transducers typically comprise imaging capabilities for providing images of and facilitating identification of the location for treatment); b) tracking the region of interest within the ultrasound images ([0333]-[0335], imaging functionality is provided to identify the approximate location of a desired treatment site, thereby providing tracking of the region of interest by facilitating identification of the location of the tissue to be designated for treatment); c) delivering ultrasound ablative energy from an ultrasound transducer to the region of interest ([0335], ultrasound transducer array 33 emits ablative energy, Fig. 13A-D); and f) analyzing the tissue response signal to determine at least one characteristic of the tissue responsive to the ablation therapy ([0395] -[0396], various ultrasound parameters are dependent on the temperature of the tissue, and serve as an indication of a temperature change in the treated tissue).
Although Gross discloses ultrasound imaging capabilities and that the plurality of transducer arrays (33 in Figs. 13A-D) can be operated simultaneously to image and treat the tissue, Gross fails to explicitly disclose a) acquiring consecutive ultrasound images of a region of interest, b) tracking the region of interest within the consecutive ultrasound images, and wherein b) further includes confirming that the tissue remains within the region of interest.
However, in the same field of endeavor, Heimdal teaches a similar system and method for displaying ultrasound motion tracking information, wherein the method includes obtaining three-dimensional (3D) ultrasound image data of a scanned object. The 3D ultrasound image data includes motion tracking information, and further includes transforming the 3D ultrasound image data with the motion tracking information to a two-dimensional (2D) map projection and generating a 2D map based on the 2D map projection (abstract). The ultrasound system (100 in Fig. 1) is configurable to acquire information corresponding to a plurality of two-dimensional (2D) or three-dimensional (3D) representations or images of a region of interest (ROI) in a subject or patient ([0025]), wherein the acquired ultrasound data may be processed and displayed in real time ([0028] -[0029]). A display (118 in Fig. 1) presents patient information, including diagnostic ultrasound images to the user for diagnosis and analysis with motion tracking information ([0030]). Heimdal further teaches acquiring consecutive ultrasound images of a region of interest ([0025]; ultrasound system 100 in Fig. 1, Fig. 4 illustrates [0043]: “a plurality of frames 240 of 3D data (Frame 1 through Frame n are illustrated) forming a 4D ultrasound dataset (over time) are used to generate a tracked surface model 242 for each frame 240. The tracked surface model 242 corresponds to an imaged heart”); and teaches b) tracking the region of interest within the consecutive ultrasound images ([0040]-[0043]). This method is utilized in order to provide the user with a platform to view motion data in an easier configuration and determine the quality of tracking ([0024]), thereby improving accuracy of tracking. Examiner notes, that by providing real-time feedback, the user would able to confirm the tissue remains within the region of interest. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gross to provide a method for a method for acquiring and tracking consecutive ultrasound images of a region of interest and displaying the ultrasound motion tracking information and confirming that the tissue remains within the region of interest as taught by Heimdal in order to provide the user with a platform to acquire, track and view motion data in an easier configuration and determine the quality of tracking ([0024]), thereby improving accuracy of tracking (and the accuracy of the subsequent procedure).
Gross in view of Heimdal fail to explicitly disclose d) emitting electromagnetic radiation from an optic fiber to cause generation of a photoacoustic wave from tissue in the region of interest; e) receiving a tissue response signal from the ultrasound transducer indicative of a characteristic of tissue responsive to the electromagnetic radiation. 
However, in the same field of endeavor, Pesach teaches a radiation module (controller 30 in Fig. 1A) comprising an optic fiber (38 in Figs. 1A-B) that illuminates a targeted region with light, and generates a photoacoustic wave (49 in Fig. IB) in the region. A portion of the acoustic energy in the photoacoustic waves (49 in Fig. IB) is incident on acoustic detector (40 in Figs. 1 A-B), which generates a signal responsive to pressure of the incident acoustic energy (page 11, lines 18-32). Pesach teaches d) emitting electromagnetic radiation from an optic fiber to cause generation of a photoacoustic wave from tissue in the region of interest (page 11, lines 18-22; optic fiber 38 in Figs. 1A-B); and e) receiving a tissue response signal from the ultrasound transducer (acoustic detector 40 receives photoacoustic waves 49, Figs. 1A-2) indicative of a characteristic of tissue responsive to the electromagnetic radiation (page 11, lines 18-32 generates a signal responsive to pressure of the incident acoustic energy; page 12, lines 13-20 determine thickness D of heart wall 24 in region 22; Figs. 1A-2; page 11, line 18-page 12, line 20). It is known in the art (as can be seen in Pesach) that coagulated tissues generally exhibits a substantially different photoacoustic response to light than does non-coagulated tissue, thereby improving the ability to monitor treatment of tissue (page 5, lines 24-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Gross in view of Heimdal to further include the use of an optic fiber and transducer and emitting electromagnetic radiation from the optic fiber to cause generation of a photoacoustic wave from tissue in the region of interest as taught by Pesach. Doing so provides improved tissue treatment monitoring and identification of coagulate tissue after ablation (thereby improving overall treatment and safety).
Further, Gross in view of Heimdal and Pesach fail to explicitly disclose wherein tracking the region of interest includes using a position or orientation sensor located proximally to the ultrasound transducer on a distal section of a shaft.
However, in the same field of endeavor, Keidar (Fig. 2) teaches a similar method for assessing effects of ablation therapy on tissue in a body (abstract) comprising a catheter (22) including at least one position/orientation sensor (44) and tip electrode (48), and optionally one or more ultrasonic transducers (46) (col. 7, ll. 24-54, see sensor 44 located proximally to the ultrasound transducers 46). The position/orientation sensor (44) generates signals that are used to determine the position and orientation of catheter (22) within the chamber of the heart (col. 7, ll. 47-50). Keidar teaches that the “sensor 44 comprises one or more sensing coils 45, which act as AC magnetic field receivers, to sense AC magnetic fields generated by radiators 28 (which are also referred to as magnetic field transmitters or field generators). Radiators 28 generate AC magnetic fields to define a fixed frame of reference. In response to the magnetic fields, coils 45 generate signals, which are conveyed by wire to control unit 36 (FIG. 1). The control unit analyzes the signals in order to determine the position and orientation coordinates of the catheter tip” (col. 7, ll. 51-60). Further, the sensor (44) is used to determine six position and orientation coordinates of the distal tip of the catheter (22) (col. 8, ll. 56-59), thereby increasing control and accuracy. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gross in view of Heimdal and Pesach to further include wherein tracking the region of interest includes using a position or orientation sensor located proximally to the ultrasound transducer on a distal section of a shaft as taught by Keidar in order to determine six position and orientation coordinates of the distal tip of the catheter (col. 8, ll. 56-59), thereby increasing control and accuracy.
Regarding claims 3 and 4, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 1. In view of the prior modification of Gross in view of Heimdal and further in view of Pesach and Keidar, Gross discloses ultrasound transducers (33 in Figs. 13A-D) comprising imaging capabilities for providing images of and facilitating identification of the location for treatment ([0335], wherein imaging provides tracking of the region of interest) and delivering ultrasound ablative energy from an ultrasound transducer to the region of interest ([0335], ultrasound transducer array 33 emits ablative energy, Figs. 13A-D), as well as monitoring various 
Gross is silent regarding providing ultrasound feedback regarding at least one characteristic of tissue response, such as tissue temperature, in order to indicate if treatment should be repeated or terminated.
However, Gross does disclose the use of temperature sensing and data to provide feedback to determine level of tissue heating (temperature), and whether or not further treatment should be provided or terminated, thereby achieving the desired clinical objectives ([0404] -[0407]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to use the ultrasound feedback as taught by Gross to determine if the method should be repeated or terminated, thereby increasing safety and efficiency.
Further, in view of the prior modification of Gross in view of Heimdal and further in view of Pesach and Keidar, Heimdal teaches acquiring consecutive ultrasound images of a region of interest ([0025]; ultrasound system 100 in Fig. 1, Fig. 4 illustrates [0043]: “a plurality of frames 240 of 3D data (Frame 1 through Frame n are illustrated) forming a 4D ultrasound dataset (over time) are used to generate a tracked surface model 242 for each frame 240. The tracked surface model 242 corresponds to an imaged heart”); and teaches tracking the region of interest within the consecutive ultrasound images ([0040]-[0043]). See claim 1 above for obviousness rationale statement.
Regarding claim 6, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 1. Gross further teaches wherein the ultrasound ablative energy comprises high intensity focused ultrasound (FUFU) ablative energy (Figs. 13A-D; “array 33 may be utilized as FUFU emitters configured to focus the treatment energy to deep tissue areas at a distance from the emitter”, [0335]).
Regarding claim 8, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 1. In view of the prior modification of Gross in view 
Regarding claims 9 and 10
Although Gross discloses ultrasound imaging capabilities and that the plurality of transducer arrays (33 in Figs. 13A-D) can be operated simultaneously to image and treat the tissue, Gross fails to explicitly disclose an imaging module configured to cause the ultrasound transducer to generate and acquire consecutive ultrasound images from a region of interest within the body, and a tracking module configured to identify and track the region of interest using the consecutive ultrasound images acquired with the ultrasound transducer, and wherein the tracking module is further configured to confirm that the tissue remains within the region of interest.
However, in the same field of endeavor, Heimdal teaches a similar system and method for displaying ultrasound motion tracking information, wherein the method includes obtaining three-dimensional (3D) ultrasound image data of a scanned object. The 3D ultrasound image data includes motion tracking information, and further includes transforming the 3D ultrasound image data with the motion tracking information to a two-dimensional (2D) map projection and generating a 2D map based on the 2D map projection (abstract). The ultrasound system (100 in Fig. 1) is configurable to acquire information corresponding to a plurality of two-dimensional (2D) or three-dimensional (3D) representations or images of a region of interest (ROI) in a subject or patient ([0025]), wherein the acquired ultrasound data may be processed and displayed in real time ([0028] -[0029]). A display (118 in Fig. 1) presents patient information, including diagnostic ultrasound images to the user for diagnosis and analysis with motion tracking information ([0030]). Heimdal further teaches acquiring consecutive ultrasound images of a region of interest ([0025]; ultrasound system 100 in Fig. 1, Fig. 4 illustrates [0043]: “a plurality of frames 240 of 3D data (Frame 1 through Frame n are illustrated) forming a 4D ultrasound dataset (over time) are used to generate a tracked surface model 242 for each frame 240. The tracked surface model 242 corresponds to an imaged heart”); and teaches tracking the region of interest within the consecutive ultrasound images ([0040]-[0043]). This method is utilized in order to provide the user with a platform to view motion data in an easier configuration and determine the quality of tracking ([0024]), thereby improving accuracy of tracking. Examiner notes, that by providing real-time feedback, the user would able to confirm the tissue remains within the region of interest. Therefore, it would have 
Although Gross further teaches the use of additional imaging modalities such as photoacoustic imaging, Gross in view of Heimdal fail to explicitly disclose an optic fiber disposed within the shaft of the first catheter and configured to emit electromagnetic radiation from the distal section of the shaft; a radiation module configured to generate a signal to cause the optic fiber to emit electromagnetic radiation to cause generation of a photoacoustic wave from tissue in the region of interest; and a tissue sensing module configured to receive a tissue response signal indicative of a characteristic of tissue responsive to the electromagnetic radiation. 
However, in the same field of endeavor, Pesach teaches the optic fiber disposed within the shaft of the first catheter and configured to emit electromagnetic radiation from the distal section of the shaft (page 11, lines 18-22; optic fiber 38 in Figs. 1A-B), a radiation module (controller 30 in Fig. 1A) configured to generate a signal to cause the optic fiber to emit electromagnetic radiation to cause generation of a photoacoustic wave from tissue in the region of interest (Figs. 1A-B; optic fiber 38 illuminates the region with light, generating a photoacoustic wave in the region, page 11, lines 18-22), and a tissue sensing module configured to receive a tissue response signal indicative of a characteristic of tissue responsive to the electromagnetic radiation (page 11, lines 18-32, photoacoustic waves 49 is incident on acoustic detector 40, which generates a signal responsive to pressure of the incident acoustic energy; page 11, line 18-page 12, line 20). The optic fiber (38 in Figs. 1A-B) illuminates a targeted region 
Further, Gross in view of Heimdal and Pesach fail to explicitly disclose wherein the tracking module is further configured to identify and track the region of interest using a position or orientation sensor located proximally to the ultrasound transducer on the distal section of the shaft.
However, in the same field of endeavor, Keidar (Fig. 2) teaches a similar system for assessing effects of ablation therapy on tissue in a body (abstract) comprising a catheter (22) including at least one position/orientation sensor (44) and tip electrode (48), and optionally one or more ultrasonic transducers (46) (col. 7, ll. 24-54, see sensor 44 located proximally to the ultrasound transducers 46). The position/orientation sensor (44) generates signals that are used to determine the position and orientation of catheter (22) within the chamber of the heart (col. 7, ll. 47-50). Keidar teaches that the “sensor 44 comprises one or more sensing coils 45, which act as AC magnetic field receivers, to sense AC magnetic fields generated by radiators 28 (which are also referred to as magnetic field transmitters or field generators). Radiators 28 generate AC magnetic fields to define a fixed frame of reference. In response to the magnetic fields, coils 45 generate signals, which are conveyed by wire to control unit 36 (FIG. 1). The control unit analyzes the signals in order to determine the position and orientation coordinates of the catheter tip” (col. 7, ll. 51-60). Further, the sensor (44) is used to determine six position and orientation coordinates of the distal tip of the catheter (22) (col. 8, ll. 56-59), thereby increasing control and accuracy. 
Regarding claim 11, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 9. Gross further teaches wherein the tissue sensing module is configured to use the tissue response signal to control the therapy module ([0333]-[0334], [0370] sub-control unit is configured to control an amount of applied energy, by regulating at least one parameter of the emitted ultrasound energy; [0395]-[0396] the ultrasound parameters are dependent on the temperature of tissue).
Regarding claim 13, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 9. Gross further teaches wherein the ultrasound ablative energy comprises high intensity focused ultrasound (FUFU) ablative energy (Figs. 13A-D; “array 33 may be utilized as FUFU emitters configured to focus the treatment energy to deep tissue areas at a distance from the emitter”, [0335]).
Regarding claim 15 and 16, Gross discloses a system for assessing effects of ablation therapy on tissue in a body, comprising: a) an ultrasound transducer configured to generate ultrasound images and to deliver ultrasound ablative energy to tissue (Figs. 13A-D, transducer array 33; [0333]-[0336], transducer array 33 is configured to provide both imaging and ablation; see abstract); and c) an electronic control unit (ECU) ([0368]-[0372], Fig. 20) including the following: an imaging module configured to operate the ultrasound transducer to generate and acquire ultrasound images from a region of interest within the body ([0370]; [0335], ultrasound transducers typically comprise imaging capabilities for providing images of and facilitating identification of the location for treatment); a tracking module configured to identify and track the region of interest using the ultrasound images acquired with the ultrasound 
Although Gross discloses ultrasound imaging capabilities and that the plurality of transducer arrays (33 in Figs. 13A-D) can be operated simultaneously to image and treat the tissue, Gross fails to explicitly disclose an imaging module configured to cause the ultrasound transducer to generate and acquire consecutive ultrasound images from a region of interest within the body, and a tracking module configured to identify and track the region of interest using the consecutive ultrasound images acquired with the ultrasound transducer, and wherein the tracking module is further configured to confirm that the tissue remains within the region of interest.
However, in the same field of endeavor, Heimdal teaches a similar system and method for displaying ultrasound motion tracking information, wherein the method includes obtaining three-dimensional (3D) ultrasound image data of a scanned object. The 3D ultrasound image data includes motion tracking information, and further includes transforming the 3D ultrasound image data with the motion tracking information to a two-dimensional (2D) map projection and generating a 2D map based on the 2D map projection (abstract). The ultrasound system (100 in Fig. 1) is configurable to acquire information corresponding to a plurality of two-dimensional (2D) or three-dimensional (3D) representations or images of a region of interest (ROI) in a subject or patient ([0025]), wherein the acquired ultrasound data may be processed and displayed in real time ([0028] -[0029]). A display (118 in Fig. 1) presents patient information, including diagnostic ultrasound images to the user for diagnosis and analysis with motion tracking information ([0030]). Heimdal further teaches acquiring consecutive ultrasound images of a region of interest ([0025]; ultrasound system 100 in Fig. 1, Fig. 4 illustrates 
Although Gross further teaches the use of additional imaging modalities such as photoacoustic imaging, Gross in view of Heimdal fail to explicitly disclose b) an optic fiber configured to emit electromagnetic radiation to the tissue; a radiation module configured to generate a signal to cause the optic fiber to emit electromagnetic radiation to cause generation of a photoacoustic wave from tissue in the region of interest; and a tissue sensing module configured to receive a tissue response signal indicative of a characteristic of tissue responsive to the electromagnetic radiation.
Pesach teaches a radiation module (controller 30 in Fig. 1 A) comprising an optic fiber (38 in Figs. 1A-B) that illuminates a targeted region with light, and generates a photoacoustic wave (49 in Fig. 1B) in the region. A portion of the acoustic energy in the photoacoustic waves (49 in Fig. 1B) is incident on acoustic detector (40 in Figs. 1A-B), which generates a signal responsive to pressure of the incident 
Further, Gross in view of Heimdal and Pesach fail to explicitly disclose wherein the tracking module is further configured to identify and track the region of interest using a position or orientation sensor located proximally to the ultrasound transducer on the distal section of the shaft.
However, in the same field of endeavor, Keidar (Fig. 2) teaches a similar system for assessing effects of ablation therapy on tissue in a body (abstract) comprising a catheter (22) including at least one position/orientation sensor (44) and tip electrode (48), and optionally one or more ultrasonic transducers (46) (col. 7, ll. 24-54, see sensor 44 located proximally to the ultrasound transducers 46). The position/orientation sensor (44) generates signals that are used to determine the position and orientation of catheter (22) within the chamber of the heart (col. 7, ll. 47-50). Keidar teaches that the “sensor 44 comprises one or more sensing coils 45, which act as AC magnetic field receivers, to sense AC magnetic 
Regarding claim 17, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 15. Gross further teaches wherein the tissue sensing module is configured to use the tissue response signal to control the therapy module ([0333]-[0334], [0370] sub-control unit is configured to control an amount of applied energy, by regulating at least one parameter of the emitted ultrasound energy; [0395]-[0396] the ultrasound parameters are dependent on the temperature of tissue).
Regarding claim 19, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 15. Gross further teaches wherein the ultrasound ablative energy comprises high frequency ultrasound (FUFU) ablative energy (Figs.l3A-D; “array 33 may be utilized as FUFU emitters configured to focus the treatment energy to deep tissue areas at a distance from the emitter”, [0335]).
Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Heimdal and further in view of Pesach and Keidar as applied to claims 1-4, 6, 8-11, 13, 15-17 and 19  above, and further in view of Gouge et al., (hereinafter 'Gouge', U.S. Pat. 6,067,371).
Regarding claim 5, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 1, but fail to explicitly disclose wherein analyzing the tissue response signal includes overlaying the tissue response signal and the consecutive ultrasound images.
Gouge teaches a method of providing ultrasound energy to a target tissue in order to destroy diseases tissue (col. 1, ll.39-54) wherein the device includes an ultrasound display device and temperature mapping workstation for reading image data generated by the ultrasound display device, and for interpreting changes in the images data (col. 3, line 66 - col. 4, line 2). The mapping system generates an overlay for the displayed ultrasound image that is associated with a temperature range, wherein generating the overlay may correlate a color to each temperature range (col. 6, ll.6-12) in order to monitor the temperature of the tissue, thereby improving the visibility of ablation on the image (col. 3, ll.16-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method as taught by Gross in view of Heimdal and further in view of Pesach and Keidar to overlay the tissue response signal and the consecutive ultrasound images as taught by Gouge in order to monitor the temperature of the tissue, thereby improving the visibility of ablation on the image and visualization of tissue response (col. 3, ll.16-44).
Regarding claim 12, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the system according to claim 9, but fail to explicitly disclose wherein the analysis module is configured to overlay the tissue response signal and the consecutive ultrasound images.
Gouge teaches a system and method of providing ultrasound energy to a target tissue in order to destroy diseases tissue (col. 1, ll.39-54) wherein the device includes an ultrasound display device and temperature mapping workstation for reading image data generated by the ultrasound display device, and for interpreting changes in the images data (col. 3, line 66 - col.4, line 2). The mapping system generates an overlay for the displayed ultrasound image that is associated with a temperature range, wherein generating the overlay may correlate a color to each temperature range (col. 6, ll.6-12) in order to monitor the temperature of the tissue, thereby improving the visibility of ablation on the image (col. 3, ll.16-44). 
Regarding claim 18, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the system according to claim 15, but fail to explicitly disclose wherein the analysis module is configured to overlay the tissue response signal and the consecutive ultrasound images.
Gouge teaches a system and method of providing ultrasound energy to a target tissue in order to destroy diseases tissue (col. 1, ll.39-54) wherein the device includes an ultrasound display device and temperature mapping workstation for reading image data generated by the ultrasound display device, and for interpreting changes in the images data (col. 3, line 66 - col.4, line 2). The mapping system generates an overlay for the displayed ultrasound image that is associated with a temperature range, wherein generating the overlay may correlate a color to each temperature range (col.6, ll.6-12) in order to monitor the temperature of the tissue, thereby improving the visibility of ablation on the image (col. 3, ll.16-44). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the system as taught by Gross in view of Heimdal and further in view of Pesach and Keidar to overlay the tissue response signal and the consecutive ultrasound images as taught by Gouge in order to monitor the temperature of the tissue, thereby improving the visibility of ablation on the image and visualization of tissue response (col. 3, ll. 16-44).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Gross in view of Heimdal and further in view of Pesach and Keidar as applied to claims 1-4, 6, 8-11, 13, 15-17 and 19  above, and further in view of Ryu et al., (hereinafter ‘Ryu’, U.S. PGPub. No. 2012/0172867).
Regarding claim 21, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the method according to claim 1, wherein the position or orientation sensor comprises a position-sensing ring electrode.  
However, in the same field of endeavor, Ryu teaches a similar method and system comprising an ablation catheter (22 in Fig. 2; [0022]) having a tip electrode (44) and one or more position sensors (46). Ryu teaches that the position sensors (46) may take the form of ring electrode ([0022]) or in an alternate embodiment, “may comprise coils or other conductors in which an induced current is representative of a location of the position sensor in a magnetic field” ([0023]). It is well known in the art (as can be seen in Ryu) to provide various position or orientation sensor configurations, including a position-sensing ring electrode, in order to track the position of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the position or orientation sensor as taught by Gross in view of Heimdal and further in view of Pesach and Keidar to provide a position-sensing ring electrode as taught by Ryu. This modification would have merely comprised a simple substitution of one well known position or orientation sensor for another in order to obtain a predictable result, MPEP 214(I)(B). 
Regarding claim 22, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the system according to claim 9, wherein the position or orientation sensor comprises a position-sensing ring electrode.  
However, in the same field of endeavor, Ryu teaches a similar system comprising an ablation catheter (22 in Fig. 2; [0022]) having a tip electrode (44) and one or more position sensors (46). Ryu teaches that the position sensors (46) may take the form of ring electrode ([0022]) or in an alternate embodiment, “may comprise coils or other conductors in which an induced current is representative of a location of the position sensor in a magnetic field” ([0023]). It is well known in the art (as can be seen in Ryu) to provide various position or orientation sensor configurations, including a position-sensing ring electrode, in order to track the position of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the position or orientation sensor 
Regarding claim 23, Gross in view of Heimdal and further in view of Pesach and Keidar teach all of the limitations of the system according to claim 15, wherein the position or orientation sensor comprises a position-sensing ring electrode.  
However, in the same field of endeavor, Ryu teaches a similar system comprising an ablation catheter (22 in Fig. 2; [0022]) having a tip electrode (44) and one or more position sensors (46). Ryu teaches that the position sensors (46) may take the form of ring electrode ([0022]) or in an alternate embodiment, “may comprise coils or other conductors in which an induced current is representative of a location of the position sensor in a magnetic field” ([0023]). It is well known in the art (as can be seen in Ryu) to provide various position or orientation sensor configurations, including a position-sensing ring electrode, in order to track the position of the catheter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the position or orientation sensor as taught by Gross in view of Heimdal and further in view of Pesach and Keidar to provide a position-sensing ring electrode as taught by Ryu. This modification would have merely comprised a simple substitution of one well known position or orientation sensor for another in order to obtain a predictable result, MPEP 214(I)(B). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 8-13, 15-19 and 21-23 have been considered but are moot because the amendments have necessitated a new grounds of rejection.
It is the Examiner’s position that Gross et al., (U.S. PGPub. No. 2014/0058294) in view of in view of Heimdal et al., (U.S. PGPub. No. 2010/0249591) and further in view of Pesach et al., (WO 2004/000148) and Keidar et al., (U.S. Pat. 7,306,593) teach each and every limitation of the claims 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kruecker et al., (U.S. PGPub. No. 2010/0256495) teaches a sensor (38 in Fig. 2) coupled to an ultrasound probe (14) for tracking position and orientation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459.  The examiner can normally be reached on M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        


/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794